DETAILED ACTION
This action is response to application number 17/229,361, dated on 04/13/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 21-28 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (R1-105612, hereinafter 3GPP-612).

Claims 1, 21, 3GPP-612 discloses an apparatus (mobile station) for wireless communication (MIMO; title), comprising:
a transceiver (mobile station transceiver);
a memory configured to store instructions (mobile station memory with instruction); and
one or more processors communicatively coupled with the memory and the transceiver (processor and memory and transceiver of mobile station are couple to each other to execute instruction to perform UCI multiplexing on PUSCH in UL-MIMO; title), wherein the one or more processors are configured to:
receive, from a base station, control information scheduling uplink communications, wherein the control information indicates a payload size (O = 4 information bits; page 5, ¶1) and a code length (Q = 4 coded bits; ¶1) for encoding the uplink communications based on a code (receiving by a mobile station form a base station, control information scheduling uplink communications to perform UCI multiplexing on PUSCH in UL-MIMO; title; the UCI needs to be scheduled on PUSCH. Also as O, the number of systematic UCI bits, and Q, the number of coded UCI bits, are variable, i.e. they can take different values as proposed in tables 1 and 2, both of them need to be known at the coder and decoder otherwise coding and decoding are not possible, therefore these value need to be indicated during scheduling); and
trigger an error case where a pair of the payload size and the code length is considered undesirable for performing the encoding (Tables 1 and 2: all combinations of O and Q in the yellow region indicate that the code generator matrix is rank deficient, i.e. transmitted codewords with the pairs (O, Q) in the yellow region are not self decodable. In that case an error case need to be triggered; For O = 4, the code generator matrix is the yellow highlighted region in Table 1. The first column is seen to be the sum of the second and fourth columns and therefore the matrix is rank deficient and multiple information bit vectors map to the same code vector. The code is therefore not self-decodable in the sense that additional information is needed to uniquely determine the information bits for at least some codewords. This problem can also occur for a number of UCI bits other than 4. Table 2 lists the rank of the RM(O,Q)code generator matrix. Cells highlighted in yellow indicate combinations which are not self-decodable. From this table we can see that option A-1 with 0=6 information bits could also result in large error rates; page 5, ¶1-¶2).
3GPP-612 does not explicitly disclose a mobile station receiving from a base station, control information”. However, 3GPP-612 disclose performing UCI multiplexing on PUSCH in UL-MIMO (title).  A mobile station receiving from a base station control information in order to perform uplink and downlink communications with the base station is well known by a person having ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to receive control information by a mobile station from a base station  , as taught by 3GPP-612 in order to provide wireless communication services over an air interface to the mobile station and to perform UCI multiplexing on PUSCH in UL-MIMO (title).

Claims 2, 22, 3GPP-612 discloses wherein the uplink communications include uplink control information (UCI), wherein the scheduling corresponds to an uplink control channel (UCI Multiplexing on PUSCH in UL-MIMO; title).

Claims 3, 23, 3GPP-612 discloses wherein the one or more processors are configured to trigger the error case at least in part by refraining from selecting the pair for encoding the uplink communications where it is determined that the pair is undesirable for performing the encoding (a rank deficient combination triggering decoding ambiguity won't be used and won't be transmitted because it cannot be decoded; For options B-1 and C, this correspond to Q = 4 coded bits (due to the use of corner modulation points) and a code rate of 1. Examining the first four rows of the RM(0,32) generator matrix explains the high error rates seen in Figure 2. For O = 4, the code generator matrix is the yellow highlighted region in Table 1. The first column is seen to be the sum of the second and fourth columns and therefore the matrix is rank deficient and multiple information bit vectors map to the same code vector. The code is therefore not self-decodable in the sense that additional information is needed to uniquely determine the information bits for at least some codewords; page 5, ¶1).

Claims 4, 24, 3GPP-612 discloses wherein the one or more processors are configured to trigger the error case at least in part by refraining from transmitting the uplink communications over scheduled resources where it is determined that the pair is undesirable for performing the encoding (a rank deficient combination triggering decoding ambiguity won't be used and won't be transmitted because it cannot be decoded; For options B-1 and C, this correspond to Q = 4 coded bits (due to the use of corner modulation points) and a code rate of 1. Examining the first four rows of the RM(0,32) generator matrix explains the high error rates seen in Figure 2. For O = 4, the code generator matrix is the yellow highlighted region in Table 1. The first column is seen to be the sum of the second and fourth columns and therefore the matrix is rank deficient and multiple information bit vectors map to the same code vector. The code is therefore not self-decodable in the sense that additional information is needed to uniquely determine the information bits for at least some codewords; page 5, ¶1).

Claims 5, 25, 3GPP-612 discloses wherein the uplink communications include uplink control information (UCI), wherein the scheduled resources correspond to an uplink data channel, and wherein the one or more processors are further configured to transmit uplink data channel communications over the uplink data channel (UCI Multiplexing on PUSCH in UL-MIMO; title; In the process of evaluating these proposals, the RM(0,32), which was agreed to be used for HARQ-ACK and RI channel coding on PUSCH, was found to generate non-self decodable codewords at some puncturing rates; page 1, ¶3).

Claims 6, 26, 3GPP-612 discloses wherein the one or more processors are configured to trigger the error case based at least in part on detecting the pair in a list of undesirable pairs configured for performing the encoding (triggering error in regard to detecting the undesirable pairs corresponding to the yellow region in tables 1 and 2; For O = 4, the code generator matrix is the yellow highlighted region in Table 1. The first column is seen to be the sum of the second and fourth columns and therefore the matrix is rank deficient and multiple information bit vectors map to the same code vector. The code is therefore not self-decodable in the sense that additional information is needed to uniquely determine the information bits for at least some codewords. This problem can also occur for a number of UCI bits other than 4. Table 2 lists the rank of the RM(O,Q)code generator matrix. Cells highlighted in yellow indicate combinations which are not self-decodable. From this table we can see that option A-1 with 0=6 information bits could also result in large error rates; page 5, ¶1-¶2).

Claims 7, 27, 3GPP-612 discloses wherein the undesirable pairs in the list correspond to code configurations that include identical column vectors in a coding table (detecting the undesirable pairs corresponding to the yellow region in tables 1 and 2 that include column vectors identical to sum of other columns; For O = 4, the code generator matrix is the yellow highlighted region in Table 1. The first column is seen to be the sum of the second and fourth columns and therefore the matrix is rank deficient and multiple information bit vectors map to the same code vector. The code is therefore not self-decodable in the sense that additional information is needed to uniquely determine the information bits for at least some codewords. This problem can also occur for a number of UCI bits other than 4. Table 2 lists the rank of the RM(O,Q)code generator matrix. Cells highlighted in yellow indicate combinations which are not self-decodable. From this table we can see that option A-1 with 0=6 information bits could also result in large error rates; page 5, ¶1-¶2).

Claim 8, 3GPP-612 discloses wherein the list of undesirable pairs includes the following pairs of values of undesirable payload size and undesirable code length: (4,4), (5,5), (6,6), (6,7), (6,8), (6,9), (6,10), (7,7), (7,8), (7,9), (7,10), (8,8), (8,9), (8,10), (9,9), (9,10), (10,10), (11,11), (11,12), (11,13), (11,14), (11,15), (11,16) ( detecting the undesirable pairs corresponding to the yellow region in tables 1 and 2; For O = 4, the code generator matrix is the yellow highlighted region in Table 1. The first column is seen to be the sum of the second and fourth columns and therefore the matrix is rank deficient and multiple information bit vectors map to the same code vector. The code is therefore not self-decodable in the sense that additional information is needed to uniquely determine the information bits for at least some codewords. This problem can also occur for a number of UCI bits other than 4. Table 2 lists the rank of the RM(O,Q)code generator matrix. Cells highlighted in yellow indicate combinations which are not self-decodable. From this table we can see that option A-1 with 0=6 information bits could also result in large error rates; page 5, ¶1-¶2).

Claims 9, 28, 3GPP-612 discloses wherein the one or more processors are further configured to receive a configured table of payload sizes and code lengths, wherein the pair of the payload size and the code length is indicated in the configured table (receiving configurable tables of payload sized (O) and code lengths (Q) by mobile station in order to perform UCI Multiplexing on PUSCH in UL-MIMO; title).

Claims 10-20 and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Katranaras et al. (GB 2,565,111).

Claims 10, 29,  Katranaras discloses an apparatus (UE) for wireless communication (Embodiments of the present invention generally relate to wireless communications system and in particular to devices and methods for enabling a wireless communications device, such as a User Equipment (UE) or mobile device to access a Radio Access Technology (RAT) or Radio Access Network (RAN), particularly but nor exclusively to a communications system using Reed-Muller (RM) codes; page 1, lines 5-10), comprising:
a transceiver (UE transceiver);
a memory configured to store instructions (UE memory with stored instructions); and
one or more processors communicatively coupled with the memory and the transceiver (Although not shown in detail any of the devices or apparatus that form part of the network may include at least a processor, a storage unit and a communications interface, wherein the processor unit, storage unit, and communications interface are configured to perform the method of any aspect of the present invention. Further options and choices are described below; page 12, lines 19-23), wherein the one or more processors are configured to:
receive, from a base station, a configuration (UE receiving from a base station a configuration; The present invention could be applicable for LTE if it is applied in a backwardly compatible manner. This could be achieved by adding a capability signaling from the UE for 'RM enhanced puncturing'. In this way the eNB would be able to configure a UE which is capable of enhanced RM puncturing to use the new puncturing with a Radio Resource Control (RRC) configuration (e.g., as part of physical layer configuration in RRCConnectionReconfiguration message) which would mean that the UE is then compatible with the new process and method of the present invention; page 12, lines 13-18) indicating whether to use a modified coding table for encoding uplink communications (The shift could be" ... "signaled dynamically", page 9, lines 31-32. where the "shift" refers to a shift in a submatrix of Reed Muller encoding as displayed in Figure 4 and as explained on page 10, lines 1-20; Figure 4 illustrates a shifted submatrix selection with ∆ = 1 for K = 6 and N = 10. The submatrix selection can be made in any appropriate manner that follows the required "shifted rate matching / puncturing procedure" discussed herein. The un-shifted submatrix obviously contains dependent columns, while the shifted submatrix has a 5 rank equals to K. This is not the optimal selection for the shift ∆ and is given as way of example for resolving a decoding ambiguity; page 10, lines 1-6 );
receive, from the base station, control information scheduling the uplink communications, wherein the control information indicates a payload size  and a code length (a payload size  and a code length; As a result of the intrinsic benefits of RM coding, New Radio are now looking at this technology to use in control coding for small block lengths without error detection coding. As a result it has been determined that the use of RM coding might well be relevant for payload sizes of between 3 and 11 bits. At present RM codes are used in L TE for a number of different functions. A first RM code design is used for uplink control information on Physical Uplink Shared Channel(PUSCH) and Physical Uplink Control Channel (PUCCH) format 3, given in 3GPP TS 36.212 Release 13 Table 5.2.2.6.4-1 ("Basis sequences for (32, 0) code") for up to 11 uncoded bits and 32 coded bits. A second RM code is used for the uplink control information on PUCCH excluding format 3, given in 3GPP TS 36.212 Release 13 Table 5.2.3.3-1 ("Basis sequences for (20, A) code") for up to 13 uncoded bits and 20 coded bits; page 2, lines 5-15) for encoding the uplink communications (the UCI mentioned on page 9, line 6, need to be scheduled and in order to enable both coding and decoding, the number of systematic bits and the number of coded bits need to be known at the coder and decoder, and therefore need to be signaled with scheduling; An advantage of this invention is that the BLER performance is significantly improved in cases where the available amount of PHY resource elements is limited and the RM codeword is therefore punctured/truncated. As a result, in the case of UCI the link adaptation performance is improved. The complexity of both encoder and decoder remains the same, with minor modifications for the rate matching; page 9, lines 4-8);
encode the uplink communications based on the modified coding table based on the payload size and the code length where the configuration indicates to use the modified coding table (selection of different sub encoding matrixes depending on the signaled shift; the present invention solves the decoding ambiguity brought about by this situation by making use of a shifted submatrix of the generation matrix (rows 1 +A to N+A and columns 1 to K for a codeword of size N and K uncoded bits). This is essentially mathematically equivalent to applying a shifted puncturing to the codeword of size B after the RM coding to support a codeword of size N; page 10, lines 9-13);
encode the uplink communications using an unmodified coding table based on the payload size and the code length where the configuration indicates to use the unmodified coding table (encoding the uplink communication using multiple available "shifts" and corresponding coding tables, the unmodified one corresponding to the coding table without shift, and any non-zero shift corresponding to a modified coding table; page 10, lines 9-13); and
transmit the encoded uplink communications (In the case where physical resources are limited, a similar practice will take place and the RM codeword may become punctured or truncated at the end. Such puncturing or truncation may lead to a decoding ambiguity that may severely degrade the Block Error Rate (BLER) performance; decoding ambiguity occurs when there are multiple peaks with about same height in the ML decoding process and without an error detection code there is no way of knowing which peak is the correct peak. This decoding ambiguity already happens in L TE when Uplink Control Indicators (UCls) are transmitted on PUSCH and interleaved with the Transport Blocks (TBs); page 4, lines 22-29).
Katranaras does not explicitly disclose receiving configuration indicating whether to use a modified coding table or an unmodified coding table for encoding uplink communications. However Katranaras in page 12, lines 13-18  discloses In this way the eNB would be able to configure a UE which is capable of enhanced RM puncturing to use the new puncturing with a Radio Resource Control (RRC) configuration (e.g., as part of physical layer configuration in RRCConnectionReconfiguration message) which would mean that the UE is then compatible with the new process and method of the present invention. 
Katranaras further discloses encoding the uplink communication using multiple available "shifts" and corresponding coding tables, the unmodified one corresponding to the coding table without shift, and any non-zero shift corresponding to a modified coding table, see for example page 10, lines 1-20 Katranaras describes making use of a shifted submatrix of the generation matrix, Figure 4 illustrates a shifted submatrix selection with  ∆ = 1 for K = 6 and N = 10. The submatrix selection can be made in any appropriate manner that follows the required "shifted rate matching / puncturing procedure" discussed herein. The un-shifted submatrix obviously contains dependent columns, while the shifted submatrix has a rank equals to K. This is not the optimal selection for the shift ∆ and is given as way of example for resolving a decoding ambiguity. Known RM coding uses a generation matrix to produce a codeword of size B. The codeword is then circularly repeated and punctured / truncated at the end to match size N. In case N < B, the present invention solves the decoding ambiguity brought about by this situation by making use of a shifted submatrix of the generation matrix (rows 1+∆ to N+∆ and columns 1 to K for a codeword of size N and K uncoded bits). This is essentially mathematically equivalent to applying a shifted puncturing to the codeword of size B after the RM coding to support a codeword of size N. As a result, it can appear that there is no change in the RM code (since there is no change in the generation matrix). However, a different rate matching is applied which is a shifted rate matching. This can be further extended to deal with N > B: in this case there is no decoding ambiguity, however the prominent part of the codeword (bits 1+∆ to N-B*[N/B]+∆ of the RM codeword of size B) is repeated more times due to the circular buffer rate matching with shifted puncturing scheme: Ci = b(i+∆) mod B, where i = 0, 1, ... , N-1 . This can thus further improve the BLER. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to receive configuration by UE to indicate whether to use a modified coding table or an unmodified coding table for encoding uplink communications, as taught by Katranaras in order to enable a wireless communications device, such as a User Equipment (UE) or mobile device communicate using Reed-Muller (RM) codes (technical field; page 1, lines 5-10).

Claims 11, 30, Katranaras discloses wherein the one or more processors are configured to encode the uplink communications based on the modified coding table (shifted coding table) including:
generating a submatrix of a first number of columns and a second number of rows from the modified coding table, wherein the submatrix is of full rank, and wherein the first number of columns corresponds to the payload size and the second number of rows corresponds to the code length; and encoding the uplink communications based on the submatrix (the submatrix generated in Figure 4; Figure 4 illustrates a shifted submatrix selection with  ∆ = 1 for K = 6 and N = 10. The submatrix selection can be made in any appropriate manner that follows the required "shifted rate matching / puncturing procedure" discussed herein. The un-shifted submatrix obviously contains dependent columns, while the shifted submatrix has a rank equals to K. This is not the optimal selection for the shift ∆ and is given as way of example for resolving a decoding ambiguity. Known RM coding uses a generation matrix to produce a codeword of size B. The codeword is then circularly repeated and punctured / truncated at the end to match size N. In case N < B, the present invention solves the decoding ambiguity brought about by this situation by making use of a shifted submatrix of the generation matrix (rows 1+∆ to N+∆ and columns 1 to K for a codeword of size N and K uncoded bits). This is essentially mathematically equivalent to applying a shifted puncturing to the codeword of size B after the RM coding to support a codeword of size N. As a result, it can appear that there is no change in the RM code (since there is no change in the generation matrix). However, a different rate matching is applied which is a shifted rate matching. This can be further extended to deal with N > B: in this case there is no decoding ambiguity, however the prominent part of the codeword (bits 1+∆ to N-B*[N/B]+∆ of the RM codeword of size B) is repeated more times due to the circular buffer rate matching with shifted puncturing scheme: Ci = b(i+∆) mod B, where i = 0, 1, ... , N-1 . This can thus further improve the BLER; page 10, lines 1-20).

Claim 12, Katranaras discloses wherein at least one submatrix of a first number of columns and a second number of rows from the unmodified coding table is rank deficient (Katranaras; page 5, line 22; "the rank of the submatrix is lower than K"; Rank deficient in label of Tables 1 and 2;  yellow region in tables 1 and 2; For O = 4, the code generator matrix is the yellow highlighted region in Table 1. The first column is seen to be the sum of the second and fourth columns and therefore the matrix is rank deficient and multiple information bit vectors map to the same code vector. The code is therefore not self-decodable in the sense that additional information is needed to uniquely determine the information bits for at least some codewords. This problem can also occur for a number of UCI bits other than 4. Table 2 lists the rank of the RM(O,Q)code generator matrix. Cells highlighted in yellow indicate combinations which are not self-decodable. From this table we can see that option A-1 with 0=6 information bits could also result in large error rates; page 5, ¶1-¶2).

Claim 13, Katranaras discloses wherein the one or more processors are further configured to obtain the modified coding table from a memory where the configuration indicates to use the modified coding table (applying by the mobile station the coding tables as shown in Fig. 1 and Fig 4 and applying multiple shifted submatrix require the mobile station to obtain from memory of the mobile station these tables in order to encode the uplink transmissions accordingly; Fig. 1; Fig. 4).

Claim 14, Katranaras discloses wherein the modified coding table includes at least one column related to a payload size that has same values for all code lengths as at least one column related to the payload size in the unmodified coding table (encoding the uplink communication using multiple available "shifts" and corresponding coding tables, the unmodified one corresponding to the coding table without shift, and any non-zero shift corresponding to a modified coding table, the multiple shifted submatrix of the generation matrix including at least one column related to a payload size that has same values for all code lengths as at least one column related to the payload size in the unmodified coding table; the present invention solves the decoding ambiguity brought about by this situation by making use of a shifted submatrix of the generation matrix (rows 1 +A to N+A and columns 1 to K for a codeword of size N and K uncoded bits). This is essentially mathematically equivalent to applying a shifted puncturing to the codeword of size B after the RM coding to support a codeword of size N; page 10, lines 9-13).

Claim 15, Katranaras discloses wherein the modified coding table includes at least one second column related to a second payload size that has different values for at least one of the code lengths as at least one second column related to the second payload size in the unmodified coding table (encoding the uplink communication using multiple available "shifts" and corresponding coding tables, the unmodified one corresponding to the coding table without shift, and any non-zero shift corresponding to a modified coding table, the multiple shifted submatrix of the generation matrix including at least one second column related to a second payload size that has different values for at least one of the code lengths as at least one second column related to the second payload size in the unmodified coding table; the present invention solves the decoding ambiguity brought about by this situation by making use of a shifted submatrix of the generation matrix (rows 1 +A to N+A and columns 1 to K for a codeword of size N and K uncoded bits). This is essentially mathematically equivalent to applying a shifted puncturing to the codeword of size B after the RM coding to support a codeword of size N; page 10, lines 9-13).

Claim 16, Katranaras discloses wherein the one or more processors are configured to encode the uplink communications based on the modified coding table including permuting rows of the unmodified coding table to generate the modified coding table (applying multiple shifted submatrix to generate modified coding table, is equivalent and an alternative to permuting rows O generate the modified coding table; Figure 4 illustrates a shifted submatrix selection with  ∆ = 1 for K = 6 and N = 10. The submatrix selection can be made in any appropriate manner that follows the required "shifted rate matching / puncturing procedure" discussed herein. The un-shifted submatrix obviously contains dependent columns, while the shifted submatrix has a rank equals to K. This is not the optimal selection for the shift ∆ and is given as way of example for resolving a decoding ambiguity; page 10, lines 1-6).

Claim 17, Katranaras discloses wherein the configuration indicates one or more parameters for permuting rows of the unmodified coding table to generate the modified coding table, wherein the one or more processors are configured to permute rows of the unmodified coding table to generate the modified coding table based at least in part on the one or more parameters (applying shifted submatrix based on parameters to resolve a decoding ambiguity, is equivalent and an alternative to permuting rows; Figure 4 illustrates a shifted submatrix selection with  ∆ = 1 for K = 6 and N = 10. The submatrix selection can be made in any appropriate manner that follows the required "shifted rate matching / puncturing procedure" discussed herein. The un-shifted submatrix obviously contains dependent columns, while the shifted submatrix has a rank equals to K. This is not the optimal selection for the shift ∆ and is given as way of example for resolving a decoding ambiguity; page 10, lines 1-6).

Claim 18, Katranaras discloses wherein the one or more processors are configured to encode the uplink communications based on the modified coding table including: encoding the uplink communications using the unmodified coding table based on the payload size and the code length to generate an encoded bit string (encoding the uplink communication using available "shifts" and corresponding coding tables, the unmodified one corresponding to the coding table without shift, and any non-zero shift corresponding to a modified coding table; page 10, lines 9-13); and
interleaving one or more bits of the encoded bit string (applying Interleaving; page 4, lines 28-29; Preferably, multiple interleaved RM codewords may be used to support higher coding rates and higher spectral efficiency for, but not only, the small block lengths in NR; page 7; lines 12-13).

Claim 19, Katranaras discloses wherein the configuration indicates the one or more bits to interleave (to applying the Interleaving, the mobile station must be configured to indicate to the bits to interleave; page 4, lines 28-29; Preferably, multiple interleaved RM codewords may be used to support higher coding rates and higher spectral efficiency for, but not only, the small block lengths in NR; page 7; lines 12-13).

Claim 20, Katranaras discloses wherein the one or more processors are further configured to perform rate matching of the encoded bit string, as interleaved, to generate a rate matched bit string as the encoded uplink communications for transmission (applying rate matching to generate a rate matched bit string as the encoded uplink; Figure 4 illustrates a shifted submatrix selection with  ∆ = 1 for K = 6 and N = 10. The submatrix selection can be made in any appropriate manner that follows the required "shifted rate matching / puncturing procedure" discussed herein. The un-shifted submatrix obviously contains dependent columns, while the shifted submatrix has a rank equals to K. This is not the optimal selection for the shift ∆ and is given as way of example for resolving a decoding ambiguity. Known RM coding uses a generation matrix to produce a codeword of size B. The codeword is then circularly repeated and punctured / truncated at the end to match size N. In case N < B, the present invention solves the decoding ambiguity brought about by this situation by making use of a shifted submatrix of the generation matrix (rows 1+∆ to N+∆ and columns 1 to K for a codeword of size N and K uncoded bits). This is essentially mathematically equivalent to applying a shifted puncturing to the codeword of size B after the RM coding to support a codeword of size N. As a result, it can appear that there is no change in the RM code (since there is no change in the generation matrix). However, a different rate matching is applied which is a shifted rate matching. This can be further extended to deal with N > B: in this case there is no decoding ambiguity, however the prominent part of the codeword (bits 1+∆ to N-B*[N/B]+∆ of the RM codeword of size B) is repeated more times due to the circular buffer rate matching with shifted puncturing scheme: Ci = b(i+∆) mod B, where i = 0, 1, ... , N-1 . This can thus further improve the BLER; page 10, lines 1-20).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
7/02/2022